OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUSINESS. iW
             STATE ©F TEXAS/0§f!w
               EMAITY F<                  io>

             PR8VATE USE
                                         8g\                     0 2 1M                W*£©'
                                                                 0004279596             MAR10 2015
 3/2/2015                                                        MAILED FROM SiMRCfS wa
 JOHNSON, KENNETH RAY ^Tr:CtTNq^R^:3;
                      vn.. — r-^, ---.-...                                   rWR?78,2^-05
                                                                                      .
 On this day, the supplemental clerk's.record, in response to the order issued by this
 Court, has been received and presenfedto-.trjfeeourt.                       A _. .
                                                                             Abel Acosta, Clerk

                              PRESIDING JUDGE 20TH DISTRICT COURT
                              P O BOX 728
                              CAMERON, TX 76520                                        utf




AAUBS3B       'B520          'h'liiiiiil'lii,VlhiiilUH,illi',H'|['"'il'hi»ll'ill''M